 

Exhibit 10.4

 

NOVAN, INC.

SENIOR EXECUTIVE INCENTIVE BONUS PLAN

 

1.   Purpose

 

This Senior Executive Incentive Bonus Plan (the “Bonus Plan”) is intended to
provide an incentive for superior work and to motivate eligible executives of
Novan, Inc. (the “Company”) and its subsidiaries toward even higher achievement
and business results, to tie their goals and interests to those of the Company
and its stockholders and to enable the Company to attract and retain highly
qualified executives. The Bonus Plan is for the benefit of Covered Employees (as
defined below).

 

2.   Administration

 

The Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) shall have the sole discretion and authority to
administer and interpret the Bonus Plan.

 

3.   Eligibility and Participation

 

The Compensation Committee shall select the persons eligible to participate in
the Bonus Plan, which may include, without limitation, the executives of the
Company and its subsidiaries who are or, as determined in the sole discretion of
the Compensation Committee, may become “covered employees” (as defined in
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)) of
the Company and its subsidiaries for the applicable taxable year of the Company
(such selected persons, the “Covered Employees”).

 

4.   Bonus Determinations

 

(a) A Covered Employee may receive a bonus payment under the Bonus Plan based
upon the attainment of performance objectives which are established by the
Compensation Committee and relate to financial, operational or other metrics
with respect to the Company or any of its subsidiaries (the “Performance
Goals”), including but not limited to: (i) net earnings or losses (either before
or after one or more of the following: (A) interest, (B) taxes, (C)
depreciation, (D) amortization and (E) non-cash equity-based compensation
expense); (ii) gross or net sales or revenue or sales or revenue growth; (iii)
net income (either before or after taxes); (iv) adjusted net income; (v)
operating earnings or profit (either before or after taxes); (vi) cash flow
(including, but not limited to, operating cash flow and free cash flow); (vii)
return on assets or net assets; (viii) return on capital (or invested capital)
and cost of capital; (ix) return on stockholders’ equity; (x) total stockholder
return; (xi) return on sales; (xii) gross or net profit or operating margin;
(xiii) costs, reductions in costs and cost control measures; (xiv) funds from
operations or funds available for distributions; (xv) expenses; (xvi) working
capital; (xvii) earnings or loss per share; (xviii) adjusted earnings or loss
per share; (xix) price per share or dividends per share (or appreciation in
and/or maintenance of such price or dividends); (xx) economic value added models
or similar metrics; (xxi) regulatory achievements or compliance (including,
without limitation, regulatory

 

 

1

 

 

--------------------------------------------------------------------------------

 

body approval for commercialization of a product); (xxii) implementation,
completion or attainment of critical projects, processes or objectives relating
to research, development, regulatory, commercial, or strategic milestones or
developments; (xxiii) sales, unit volume or market share; (xxiv) licensing
revenue; (xxv) brand recognition/acceptance, (xxvi) inventory turns or cycle
time, (xxvii) strategic initiatives (including, without limitation, with respect
to market penetration and spending efficiency, geographic business expansion,
manufacturing, commercialization, production and productivity, customer
satisfaction and growth, employee satisfaction, recruitment and maintenance of
personnel, human resources management, supervision of litigation and other legal
matters, information technology, strategic partnerships and transactions
(including acquisitions, dispositions, joint ventures, in-licensing and
out-licensing of intellectual property, and establishment of relationships with
commercial entities with respect to the marketing, distribution and sale of
Company products, and factoring transactions, research and development and
related activity, financial or other capital raising transactions, operating
efficiency, and asset quality); (xxiii) financial ratios (including, without
limitation, those measuring liquidity, activity, profitability or leverage); and
(xxix) compound annual growth rate, any of which may be measured either in
absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices.

 

(b) Except as otherwise set forth in this Section 4(b): (i) any bonuses paid to
Covered Employees under the Bonus Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
objectives relating to the Performance Goals; (ii) bonus formulas for Covered
Employees shall be adopted in each performance period by the Compensation
Committee (generally, for performance periods of one year or more, no later than
90 days after the commencement of the performance period to which the
Performance Goals relate); and (iii) no bonuses shall be paid to Covered
Employees unless and until the Compensation Committee makes a certification with
respect to the attainment of the performance objectives. Notwithstanding the
foregoing, the Company may pay bonuses (including, without limitation,
discretionary bonuses) to Covered Employees under the Bonus Plan based upon such
other terms and conditions as the Compensation Committee may in its sole
discretion determine.

 

(c) The payment of a bonus to a Covered Employee with respect to a performance
period shall be conditioned upon the Covered Employee’s employment by the
Company on the last day of the performance period; provided, however, that the
Compensation Committee may make exceptions to this requirement, in its sole
discretion, including, without limitation, in the case of a Covered Employee’s
termination of employment, retirement, death or disability.

 

5.   Forfeiture and Claw-Back Provisions

 

The Compensation Committee may provide that any bonuses paid under the Bonus
Plan shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd- Frank Wall Street Reform and Consumer
Protection Act and any rules, regulations or interpretations thereunder, to the
extent set forth in such claw-back policy.

 

 

Novan, Inc.

2

 

 

--------------------------------------------------------------------------------

 

6.   Other Provisions

 

(a) Neither the establishment of the Bonus Plan nor the selection of any
individual as a Covered Employee shall give any individual any right to be
retained in the employ of the Company or any subsidiary thereof, or any right
whatsoever under the Bonus Plan other than to receive bonus payments awarded by
the Compensation Committee.

 

(b) No member of the Board of Directors of the Company or the Compensation
Committee shall be liable to any individual in respect of the Bonus Plan for any
act or omission of such member, any other member, or any officer, agent or
employee of the Company or any of its subsidiaries.

 

(c) The Company and its subsidiaries shall be entitled to withhold such amounts
as may be required by federal, state or local law from all bonus payments under
the Bonus Plan.

 

(d) To the extent not preempted by federal law, the Bonus Plan shall be governed
and construed in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof or any other
jurisdiction.

 

(e) The Bonus Plan is intended to meet the requirements of Section 409A of the
Code and will be interpreted and construed in accordance with Section 409A of
the Code and Department of Treasury Regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Each bonus payable
pursuant to the Bonus Plan shall be intended to comply with, or be exempt from,
the requirements of Section 409A of the Code such that the bonus will not be
subject to any penalty tax imposed under Section 409A of the Code and, unless
otherwise determined by the Compensation Committee, each bonus under the Bonus
Plan shall be paid subject to the applicable Covered Employee’s continued
employment through the date of payment of such bonus. Notwithstanding any
provision of the Bonus Plan to the contrary, in the event that following the
Effective Date the Company determines that any provision of the Bonus Plan could
otherwise cause any person to be subject to the penalty taxes imposed under
Section 409A of the Code, the Company may adopt such amendments to the Bonus
Plan or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under Section 409A of the Code.
Notwithstanding anything herein to the contrary, in no event shall any liability
for failure to comply with the requirements of Section 409A of the Code be
transferred from a Covered Employee or any other person to the Company or any of
its affiliates, employees or agents pursuant to the terms of the Bonus Plan or
otherwise.

 

7.   Amendment and Termination

 

The Board of Directors of the Company reserves the right to amend or terminate
the Bonus Plan at any time in its sole discretion. Any amendments to the Bonus
Plan shall require stockholder approval only to the extent required by any
applicable law, rule or regulation.

 

 

Novan, Inc.

3

 

 

--------------------------------------------------------------------------------

 

8.   Stockholder Approval

 

No bonuses shall be paid under the Bonus Plan unless and until the Company’s
stockholders shall have approved the Bonus Plan. The Bonus Plan will be
submitted for the approval of the Company’s stockholders after the initial
adoption of the Bonus Plan by the Board of Directors of the Company.

 

9.   Term of Bonus Plan

 

The Bonus Plan shall become effective as of the day immediately prior to the
first date upon which common stock of the Company is listed (or approved for
listing) upon notice of issuance on any securities exchange or designated (or
approved for designation) upon notice of issuance as a national market security
on an interdealer quotation system (the “Effective Date”). The Bonus Plan shall
expire on the earliest to occur of: (a) the first material modification of the
Bonus Plan (as defined in Treasury Regulation Section 1.162-27(h)(1)(iii)); (b)
the first meeting of the Company’s stockholders at which members of the Board of
Directors of the Company are to be elected that occurs after the close of the
third calendar year following the calendar year in which occurred the first
registration of an equity security of the Company under Section 12 of the
Securities Exchange Act of 1934, as amended; or (c) such other date, if any, on
which the “reliance period” described under Treasury Regulation 1.162-27(f)(2)
expires pursuant to the terms of Section 162(m) of the Code, and the rules,
regulations and interpretations thereunder.  The Bonus Plan is intended to be
subject to the relief set forth in Treasury Regulation Section 1.162-27(f)(1)
and shall be interpreted accordingly.

 

 

 

 

*  *  *  *  *

 

Novan, Inc.

4

 

 

--------------------------------------------------------------------------------

 

I hereby certify that the Bonus Plan was duly authorized, approved and adopted
by the Board of Directors of Novan, Inc. as of April 13, 2016, effective as of
the Effective Date.

 

I hereby certify that the Bonus Plan was approved by the stockholders of Novan,
Inc. as of September 6, 2016.

 

 

/s/ Jeff N. Hunter

 

Jeff N. Hunter

 

 

 

Corporate Secretary

 

 

Novan, Inc.

5

 

 